                                                                                          FILED
                                                                                 2019 Dec-18 PM 12:39
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

LAUREN LEATH,                                ]
                                             ]
      Plaintiff,                             ]
                                             ]
v.                                           ]            4:19-cv-00612-ACA
                                             ]
SOCIAL SECURITY                              ]
ADMINISTRATION,                              ]
COMMISSIONER,                                ]
                                             ]
      Defendant.                             ]

                          MEMORANDUM OPINION

      Plaintiff Lauren Leath appeals the decision of the Commissioner of Social

Security denying her claim for supplemental security income benefits. Based on the

court’s review of the administrative record and the parties’ briefs, the court WILL

AFFIRM the Commissioner’s decision.

I.    PROCEDURAL HISTORY

      On January 26, 2016, Ms. Leath applied for supplemental security income

benefits, alleging that her disability began on November 30, 2015. (R. at 193). The

Commissioner initially denied her application and she requested review by an

Administrative Law Judge (“ALJ”). (Id. at 116–30, 141–43). After holding a

hearing (id. at 102–15), on June 1, 2018, the ALJ issued an unfavorable decision (id.

at 46–56), which Ms. Leath requested that the Appeals Council review (id. at 19).
       Ms. Leath submitted various new medical records to the Appeals Council,

including treatment notes from Ms. Leath’s primary care physician, Dr. Jane

Teschner.1 (R. at 63–101; see also R. at 2; Doc. 10 at 3). On March 28, 2019, the

Appeals Council denied Ms. Leath’s request for review, finding that the additional

evidence did not show a reasonable probability that it would change the outcome of

the decision. (R. at 1–5). The Commissioner’s decision is now final and ripe for

judicial review. See 42 U.S.C. § 1383(c)(3).

II.    STANDARD OF REVIEW

       The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotation marks

omitted). “Where the ALJ denies benefits and the Appeals Council denies review,

[this court] review[s] the ALJ’s decision as the Commissioner’s final decision.”

Henry v. Comm’r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (quotation

marks and alteration omitted).

       “Under the substantial evidence standard, this court will affirm the ALJ’s

decision if there exists ‘such relevant evidence as a reasonable person would accept



       1
          Ms. Leath concedes that the other records submitted to the Appeals Council “are not
relevant to the issue of disability.” (Doc. 10 at 6–7).


                                             2
as adequate to support a conclusion.’” Henry, 802 F.3d at 1267 (quoting Winschel,

631 F.3d at 1178). The court may not “decide the facts anew, reweigh the evidence,”

or substitute its judgment for that of the ALJ. Winschel, 631 F.3d at 1178 (quotation

marks omitted). The court must affirm “[e]ven if the evidence preponderates against

the Commissioner’s findings.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

1158–59 (11th Cir. 2004) (quotation marks omitted).

       Despite the deferential standard for review of claims, the court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.”       Henry, 802 F.3d at 1267 (quoting

MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)). The court must

reverse the Commissioner’s decision if the ALJ does not apply the correct legal

standards. Cornelius v. Sullivan, 936 F.2d 1143, 1145–46 (11th Cir. 1991).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.

                                         3
Winschel, 631 F.3d at 1178.

      Here, the ALJ determined that Ms. Leath had not engaged in substantial

gainful activity since January 13, 2016. (R. at 48). He found that Ms. Leath had the

severe impairments of borderline intellectual functioning and obsessive-compulsive

disorder, but that her “status post hernia repair and removal of abdominal mass,”

hypertension, gallstones, hematomas, obesity, and depression were not severe

impairments. (Id. at 48–49).

      The ALJ concluded that Ms. Leath did not have an impairment or combination

of impairments that met or medically equalled the severity of one of the listed

impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (R. at 49–50). After

considering the evidence, the ALJ determined that Ms. Leath had the residual

functional capacity to perform a full range of work at all exertional levels but that

she was “limited to understanding, remembering, and carrying out simple work”;

“[d]ecisionmaking should be occasional”; and “any changes in the worksite should

be infrequent or less than occasional.” (Id. at 50–51).

      Based on his finding about Ms. Leath’s residual functional capacity, and with

the assistance of testimony from a vocational expert, the ALJ found that Ms. Leath

would be able to perform jobs such as cleaner, inspector and hand packager, and

small-parts assembler, all of which exist in significant numbers in the national

economy. (R. at 55). Accordingly, the ALJ determined that Ms. Leath had not been



                                          4
under a disability as defined in the Social Security Act since she filed her application.

(Id.).

IV.      DISCUSSION

         Ms. Leath asserts that (1) the ALJ failed to give proper weight to the opinion

of treating physician Dr. Jane Teschner and non-treating physicians Dr. Robert

Estock and Dr. June Nichols; (2) the vocational expert’s testimony was not

substantial evidence because the hypothetical question posed to her did not

encompass all of Ms. Leath’s limitations; and (3) the Appeals Council erred by

declining to consider new, material, and chronologically relevant evidence. (Doc.

10 at 14–32).

         1.    Physician Opinions

         Ms. Leath contends that the ALJ erred in his assignment of weight to the

opinions of treating physician Dr. Teschner and two non-treating physicians,

Dr. Estock and Dr. Nichols. (Doc. 10 at 14–15, 20–23).

         Absent good cause, an ALJ must give “substantial or considerable weight” to

the medical opinions of “treating physicians.” Winschel v. Comm’r of Soc. Sec., 631

F.3d 1176, 1179 (11th Cir. 2011); see 20 C.F.R. § 416.927(c)(2). Good cause to

reject a treating source’s opinion “exists when the: (1) treating physician’s opinion

was not bolstered by the evidence; (2) evidence supported a contrary finding; or




                                            5
(3) treating physician’s opinion was conclusory or inconsistent with the doctor’s

own medical records.” Phillips v. Barnhart, 357 F.3d 1232, 1241 (11th Cir. 2004).

      When addressing a non-treating source’s medical opinion, an ALJ “must state

with particularity the weight given to different medical opinions and the reasons

therefor.” Id. “[T]he ALJ is free to reject the opinion of any physician when the

evidence supports a contrary conclusion.” Sryock v. Heckler, 764 F.2d 834, 835

(11th Cir. 1985) (emphasis added); see also 20 C.F.R. § 416.927(c)(4) (“Generally,

the more consistent a medical opinion is with the record as a whole, the more weight

we will give to that medical opinion.”).

             i.    Dr. Teschner

      Ms. Leath contends that the ALJ erred in giving little weight to the opinion of

treating physician Dr. Teschner, who opined that Ms. Leath would be off-task thirty

percent of an eight hour day and would miss three to four work days every month

based on psychological symptoms. (Doc. 10 at 14–15). Ms. Leath argues that, when

the records submitted to the Appeals Council are considered, the evidence supports

Dr. Teschner’s opinion. (Id. at 17–18).

      The records submitted to the ALJ show that Dr. Teschner was Ms. Leath’s

primary care physician. (See R. at 53). Dr. Teschner filled out a mental health

source statement in which she opined that Ms. Leath could understand, remember,

and carry out very short and simple instructions; maintain attention, concentration,



                                           6
and/or pace for periods of at least two hours; perform work activities within a

schedule and be punctual; sustain an ordinary routine without special supervision;

adjust to routine and infrequent work changes; interact with supervisors and co-

workers; and maintain socially appropriate behavior and adhere to basic standards

of neatness and cleanliness. (R. at 417). However, she also opined that Ms. Leath

would be off-task thirty percent of an eight hour day because of depression and

anxiety, and she would miss three to four days of work in a thirty day period. (Id.).

A mental health questionnaire that Dr. Teschner filled out stated that Ms. Leath

suffered from a depressed mood, diminished interest in almost all activities,

observable psychomotor agitation or retardation, and disproportionate fear or

anxiety about at least two different situations. (Id. at 418).

      Aside from the mental health source statement and mental health

questionnaire, Ms. Leath also submitted Dr. Teschner’s treatment notes from August

to November 2015. (R. at 395–406).             Those treatment notes indicate that in

November 2015, Ms. Leath complained of depression, crying excessively, and

feeling sad. (Id. at 402). Dr. Teschner diagnosed her with major depressive disorder,

single episode, and prescribed Prozac. (Id. at 403).

      The ALJ gave little weight to Dr. Teschner’s opinion that Ms. Leath would be

off-task thirty percent of an eight hour day and would miss three to four days of work

in a thirty day period, explaining that “[n]othing in Dr. Teschner’s treatment



                                           7
notes . . . supports her assessment.” (R. at 52). The ALJ also noted that the opinion

of another doctor failed to support Dr. Teschner’s opinion. (Id.).

      After the ALJ’s decision (issued on June 1, 2018), Ms. Leath submitted more

records from Dr. Teschner, dated April 2016 through May 2018. (See R. at 56, 63–

101). Those records indicated that Ms. Leath had repeatedly complained about

crying spells, depression, and anxiety. (R. at 64, 71, 73, 79, 82, 84–85, 87–89, 91,

94, 97, 100).

      Ms. Leath argues that, when the court considers the records submitted to the

Appeals Council after the ALJ’s decision, Dr. Teschner’s opinion is well-supported,

so that the ALJ lacked a basis to reject it. (Doc. 10 at 15, 17). Ms. Leath does not

explain how the ALJ could be expected to consider evidence that she had not

presented to him. But even assuming that she had submitted that evidence before

the ALJ made his decision, she has not explained how records showing only that she

had complained of anxiety and depression support Dr. Teschner’s opinion that she

would be off-task almost a third of a work day and would miss three to four days of

work per month. (See id.). The court finds that the ALJ articulated a specific reason

for giving little weight to Dr. Teschner’s opinion, and good cause supports that

reason because Dr. Teschner’s opinion was conclusory and uncorroborated by the

other evidence in the record. See Phillips, 357 F.3d at 1241.




                                         8
             ii.    Dr. Nichols

      Next, Ms. Leath contends that the ALJ erred in rejecting a part of Dr. Nichols’

opinion. (Doc. 10 at 20–21). She argues that Dr. Nichols’ opinion was consistent

with an earlier examination by a clinical neuropsychologist. (Doc. 10 at 20–21).

However, consistency with another doctor’s report is not the standard for finding an

ALJ’s credibility determination to be erroneous. Instead, the standard is whether the

ALJ stated with particularity the reason for his credibility determination. See

Winschel, 631 F.3d at 1179.

      Here, Dr. Nichols reported that Ms. Leath has a full-scale IQ score of 74, with

symptoms of obsessive-compulsive disorder and borderline intellectual functioning,

and deficits in reading comprehension. (R. at 413–16). Dr. Nichols concluded that

Ms. Leath “is able to handle her own funds and cannot live independently with

family assistance [sic].” (R. at 416). The ALJ accurately summarized Dr. Nichols’

opinion, but afforded the opinion only “some weight” because although Dr. Nichols

“appears to state that the claimant cannot live independently, . . . the claimant’s

history of semi-skilled work and broad activities of daily living, including caring for

two children, show otherwise.”       (R. at 52–53).    And indeed, Ms. Leath told

Dr. Nichols that she took “care of cleaning, supper and her two children.” (R. at

415). In addition, Ms. Leath has a job history including semi-skilled work as a




                                          9
cashier.   (R. 112, 216).     This is sufficiently specific to support the ALJ’s

determination of the weight to give Dr. Nichols’ report.

             iii.   Dr. Estock

      Finally, Ms. Leath asserts in passing that the ALJ erred in assigning weight to

Dr. Estock’s opinion. (Doc. 10 at 2, 20). However, although she recites the holdings

of a number of cases, she provides no discussion or analysis in support of that

contention. (See id. at 20–23). “[A] legal claim or argument that has not been

briefed before the court is deemed abandoned and its merits will not be addressed.”

Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004). “[A]n

appellant’s brief must include an argument containing appellant’s contentions and

the reasons for them, with citations to the authorities and parts of the record on which

the appellant relies.” Singh v. U.S. Atty. Gen., 561 F.3d 1275, 1278 (11th Cir. 2009)

(quotation marks omitted).

      Ms. Leath’s summary of the ALJ’s alleged errors of law (doc. 10 at 2) and

one numbered section of her brief (id. at 20) state that she is challenging the ALJ’s

assignment of weight to Dr. Estock’s opinion. The brief block quotes, summarizes,

or simply cites cases involving the standard for review of an ALJ’s credibility

determinations, but it does not provide any substantive analysis of how the ALJ’s

allocation of weight was erroneous. (Doc. 10 at 20–23). This sort of perfunctory

argument gives neither the Commissioner nor the court any guidance about



                                          10
Ms. Leath’s argument aside from the fact that she asserts the existence of an error.

See Singh, 561 F.3d at 1278 (“[A]n appellant’s simply stating that an issue exists,

without further argument or discussion, constitutes abandonment of that issue and

precludes our considering the issue . . . .”); see also Sapuppo v. Allstate Floridian

Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (“We have long held that an appellant

abandons a claim when he either makes only passing references to it or raises it in a

perfunctory manner without supporting arguments and authority.”).          Nor does

Ms. Leath’s reply brief remedy the deficiencies of her initial brief. (See Doc. 12 at

5–7). Because Ms. Leath’s briefs do not present adequate argument on this issue,

the court will not address it.

       2.    Vocational Expert’s Testimony

       Within the section of her brief devoted to the Appeal Council’s denial of

review, Ms. Leath asserts that the ALJ could not have relied on the vocational

expert’s testimony because the hypothetical question posed to the vocational expert

did not encompass all of Ms. Leath’s limitations. (Doc. 10 at 24–26). However,

although she cites binding caselaw on the standard of review governing a vocational

expert’s testimony, she does not present any argument about what limitations the

hypothetical question omitted. (See id.). Accordingly, Ms. Leath has abandoned

this argument. See Access Now, Inc., 385 F.3d at 1330; also Sapuppo, 739 F.3d at

681.



                                         11
       3.    The Appeals Council’s Consideration of New Evidence

       Ms. Leath contends that the Appeals Council erred in denying review despite

the submission of new, material, and chronologically relevant evidence—

specifically, the additional treatment notes from Dr. Teschner. (Doc. 10 at 24).

Ms. Leath acknowledges that the Appeals Council considered the new evidence that

she submitted (id. at 27), but otherwise makes no argument about how that evidence

would change the result (see id. at 24–32). Again, the court finds that Ms. Leath has

abandoned this argument. See Access Now, Inc., 385 F.3d at 1330; also Sapuppo,

739 F.3d at 681. Even if she had not, however, the court finds that the evidence was

not material because there is no “reasonable possibility that they would change the

administrative result.” Washington v. Soc. Sec. Admin., Com’r, 806 F.3d 1317, 1321

(11th Cir. 2015) (quotation marks omitted); see also infra at 8.

III.   CONCLUSION

       The court WILL AFFIRM the Commissioner’s decision to deny Ms. Leath’s

application for supplemental security income benefits.

       The court will enter a separate order consistent with this opinion.

       DONE and ORDERED this December 18, 2019.



                                     _________________________________
                                     ANNEMARIE CARNEY AXON
                                     UNITED STATES DISTRICT JUDGE



                                          12
